Citation Nr: 1723418	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran filed a timely substantive appeal in February 2013 and requested a Board of Veterans Appeals (BVA) hearing.  In March 2016, the Veteran withdrew his request for a BVA travel board hearing.

The issue of entitlement to service connection for ischemic heart disease (claimed as sick sinus syndrome and heart condition secondary to PTSD) was denied in November 2010.  The Veteran filed a timely notice of disagreement and, after the issuance of a statement of the case, a timely substantive appeal.  The Veteran was then diagnosed with coronary artery disease in September 2010.  In August 2015, service connection for coronary artery disease (claimed as sick sinus syndrome and heart condition secondary to PTSD) associated with herbicide exposure was granted with a 10 percent evaluation effective December 18, 2009.  The Veteran did not file a notice of disagreement, and that decision became final.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the Veteran had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran many establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were used in service medical records until November 1, 1967. To facilitate a comparison of the data, the Board has converted the September 1966 service entry audiological evaluation findings from ASA to ISO (ANSI) units. The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.

The Veteran's service treatment records (STRs) indicate he was afforded an audiological examination in September 1966 upon entry into service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
5 (15) 
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
5 (15)
10 (15)

In August 1968, prior to separation from service, the Veteran was afforded another audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
-
5
LEFT
-5
-5
0
-
5

The Veteran was not noted to have hearing loss at either entrance to or separation from service.

The competent medical evidence indicates that the Veteran has a current disability.  The Veteran received a VA audiological examination in February 2010, and the Veteran reported combat noise exposure in Vietnam.  This included mortars, rifle fire, and artillery noise.  Prior to service, the Veteran was a factory worker, working as an industrial engineer in an officer setting.  While working, the Veteran stated that he would use hearing protection if he went to the factory floor.  After service, the Veteran worked as a self-employed mechanic.  Audiometric testing revealed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
55
LEFT
30
30
55
70
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner did not, however, provide an opinion as to whether the hearing loss was related to the Veteran's time in service.  

The Veteran received another audiological examination in September 2010, and the examiner opined on the relationship between the Veteran's hearing loss and his time in service.  The examiner noted the Veteran's combat noise exposure while in Vietnam, and also his noise exposure as a civilian.   Audiometric testing revealed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
65
70
LEFT
25
25
60
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed the Veteran with mild sloping to severe sensorineural hearing loss and found the results were consistent with the February 2010 VA examination.  The examiner reviewed the Veteran's file and found that his hearing was within normal limits at induction and at separation.  The examiner noted evidence of noise exposure in service and after service, but found that given the lack of threshold shift in service, it was not likely that the hearing loss was related to the acoustic trauma while in service.

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  Following service, the first medical evidence of bilateral hearing loss did not appear until the February 2010 VA audio examination.  As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at his separation physical or for many years thereafter.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and the Veteran's military noise exposure.  

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's hearing loss disability and his period of service.  The principal evidence weighing against the Veteran's claim is the September 2010 VA audio examination.  While the examiner confirmed that the Veteran did have a hearing loss disability for VA purposes, he provided a well supported opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  In providing the opinion, the examiner was fully apprised of the Veteran's military noise exposure and provided a complete rationale for the negative opinion. 

The Veteran indicated on his substantive appeal that he suffers from bilateral hearing loss and has suffered from it since he served in Vietnam.  The Board acknowledges that lay statements are competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  Yet, aside from the statement that he has suffered from bilateral hearing loss since service, the Veteran has not provided any extensive descriptions of any changes in hearing acuity during service.

Furthermore, the Veteran is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed. Cir. 2007).

As noted above, the September 2010 VA examiners opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met and the Veteran's claim is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


